Citation Nr: 1023632	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-00 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected chronic obstructive 
pulmonary disease (COPD).  

2.  Entitlement to service connection for gastrointestinal 
reflux disease (GERD), to include as secondary to service-
connected degenerative arthritis of the lumbar spine and 
treatment therefor.  

3.  Whether new and material evidence has been received to 
reopen service connection for an acquired psychiatric 
disorder, inclusive of depression.  

4.  Entitlement to an increased evaluation in excess of 20 
percent for degenerative arthritis of the lumbar spine.  

5.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
February 1981.  

By its decision entered on December 9, 2008, the Board of 
Veterans' Appeals (Board) denied service connection for sleep 
apnea, to include as secondary to service-connected COPD, and 
denied service connection for GERD, to include as secondary 
to service-connected degenerative arthritis of the lumbar 
spine.  In addition, the Board determined that new and 
material evidence had not been received by VA in order to 
reopen service connection for depression.  An appeal to the 
U.S. Court of Appeals for Veterans Claims, hereinafter Court, 
followed, and it is noted that the parties to that appeal 
thereafter jointly moved the Court to vacate the Board's 
decision of December 2008 and remand same to the Board for 
further action.  By its order, dated in December 2009, the 
Court granted the parties' motion, while incorporating by 
reference into such order the parties' joint motion to vacate 
and remand.  The case has since been returned to the Board 
for further consideration.  

Notice is taken that the Board by its December 2008 decision 
also remanded to the VA's Appeals Management Center (AMC), 
located in Washington, DC, the issues of the Veteran's 
entitlement to increased ratings for degenerative arthritis 
of the lumbar spine and for bilateral hearing loss.  
Additional development as to both issues was therein 
requested, to include the conduct of VA medical examinations.  
The actions relating to those matters do not appear to have 
been undertaken and such issues are further addressed in the 
REMAND portion of this document.  

Pursuant to his request, the Veteran was afforded a personal 
hearing before the Board, sitting at the RO in December 2007.  
A transcript of that proceeding is of record.  

In this decision, the Board herein addresses only the issue 
of whether new and material evidence has been received to 
reopen service connection for depression, and finds in favor 
of the Veteran.  All other matters, including the Veteran's 
reopened claim for service connection for a psychiatric 
disorder, including depression, are REMANDED to the RO.  


FINDINGS OF FACT

1.  By its decision of May 2005, the RO denied service 
connection for depression, and following notice to him of the 
action taken and of appellate rights, no appeal was 
initiated.  

2.  Since entry of the May 2005 rating decision, evidence not 
previously on file that relates to an unestablished fact 
necessary to substantiate the claim and raises of reasonable 
possibility of substantiating the claim has been received by 
VA.  


CONCLUSIONS OF LAW

1.  The RO's decision of May 2005, denying service connection 
for depression, became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  New and material evidence has been received to reopen 
service connection for an acquired psychiatric disorder, 
inclusive of depression.  38 U.S.C.A. § 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The general norm is that, before addressing the merits of the 
Veteran's claim on appeal, the Board is required to ensure 
that the VA's "duty to notify" and "duty to assist" 
obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In this 
instance, however, the Board finds in favor of the Veteran, 
that is, new and material evidence has been received to 
reopen his previously denied claim for service connection for 
a psychiatric disorder.  For this reason, the need to discuss 
whether VA has complied with its duties to notify and assist 
is obviated.  

Reopening Legal Criteria

In general, decisions of the agency of original jurisdiction 
(the RO) or by the Board that are not appealed within the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. § 3.104.  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim that has been finally disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  
Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
received) will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims to reopen submitted on and after August 29, 2001, 
as is the case here, the definition of new and material 
evidence is as follows:  New evidence means existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The United States Court of Appeals for the Federal Circuit 
has held that, according to the plain language of the 
regulation, evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

For certain chronic disorders, such as a psychosis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection for depression was denied most recently by 
the RO in its rating decision of May 2005.  Such denial was 
based on the RO's findings that there was no evidence of a 
psychiatric disorder in service or that the Veteran's current 
depression was related to his service.  The Veteran was 
notified in writing of that decision and of his appellate 
rights, but he did not thereafter initiate a timely appeal, 
thereby rendering the May 2005 decision final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  

Given the finality of the most recent denial in May 2005, the 
question at this juncture is whether new and material 
evidence has been received to reopen service connection.  
This generally entails a review of the evidence received at 
the time of entry of the most recent final decision and 
thereafter.

In this case, the Board finds that additional evidence 
received by VA since entry of its May 2005 denial is both new 
and material.  In pertinent part, that evidence involves the 
December 2007 report received by VA in January 2008 from the 
Veteran's treating physician, which includes the opinion that 
the Veteran's service-connected COPD and arthritis of the 
lumbar spine either caused or aggravated his sleep apnea and 
depression.  While such opinion was not accompanied by a 
stated rationale, such opinion is still of some probative 
value.  

Such additional evidence was not previously submitted to 
agency decision-makers.  It relates to an unestablished fact, 
i.e., it has at least some tendency to link the claimed 
depression to a service-connected disability.  That evidence 
is not merely cumulative or redundant of the evidence of 
record at the time of the last prior final denial, and it 
raises at least a reasonable possibility of substantiating 
the claim for service connection for depression or other 
psychiatric disorder.  



For these reasons, the Board finds that new and material 
evidence has been received to reopen service connection for a 
psychiatric disorder, including depression.  See 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Elkins v. West, 12 Vet. 
App. 209, 218-19 (1999) (en banc).


ORDER

New and material evidence having been received, service 
connection for an acquired psychiatric disorder, including 
depression, is reopened.  


REMAND

By their joint motion before the Court, the parties to such 
appeal agreed that the Board's statement of reasons and bases 
for its denial of service connection for sleep apnea and GERD 
was inadequate.  Specifically referenced was the Board's 
citation as to the absence of review of the Veteran's VA 
claims file by VA medical professionals in conjunction with 
medical opinions set forth in March 1999 and by a VA doctor 
who treated the Veteran in August 1999, noting that such was 
not determinative of the absence of probative value of those 
opinions per Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 
(2008).  Also cited were the absence of March and August 1999 
VA examinations in the Record Before the Agency, and the 
Board's failure to address the question of whether a medical 
examination was warranted under 38 U.S.C.A. § 5103(A)(d)(2) 
for the claim for service connection for sleep apnea, based 
on his reporting of pertinent symptoms and his submission of 
medical treatise evidence linking his COPD to his sleep 
apnea.  

Moreover, the Veteran's attorney in her April 2010 
correspondence specifically requests VA assistance for the 
conduct of a VA medical examination regarding sleep apnea 
including a nexus opinion from the VA examiner.  The attorney 
cites the previously submitted treatise evidence that 
suggested an overlap exists between the diagnoses of COPD and 
sleep apnea.  The Veteran's attorney further argues that 
additional VA examination and opinion should be obtained 
regarding the claimed GERD based on the inadequacy of a VA 
gastrointestinal examination in November 2006 in which the 
examiner erroneously referred to the Veteran's use of 
Tolectin, as opposed as Tolmetin Sodium, for control of his 
spinal arthritis and its impact on his GERD.  Reference is 
also made to the August and September 2007 reports of a VA 
gastrointestinal examination in which it was determined that 
a prior diagnostic study identified evidence of inflammation 
in the cecum and ulceration consistent with prior use of non-
steroidal anti-inflammatory drugs, and that use of such drugs 
was to be avoided.  

In light of the Court's action, and inasmuch as further 
actions are deemed to be necessary to ensure that VA complies 
with its duty to assist in obtaining all pertinent evidence 
as to the claims presented, additional development as set 
forth below is found to be necessary as to the issues of 
service connection for sleep apnea, to include as secondary 
to service-connected COPD; service connection for GERD, to 
include as secondary to service-connected degenerative 
arthritis of the lumbar spine; and the reopened claim for 
service connection for a psychiatric disorder.  

Also, further actions are needed with respect to the claims 
for increase for degenerative arthritis of the lumbar spine 
and bilateral hearing loss which were sought through the 
Board's December 2008 remand, but not accomplished.  See 
Stegall v. West, 11 Vet. App 268, 270-71 (1998).  To date, it 
appears that some additional VA treatment records were added 
to the claims folder in January 2009 and the AMC corresponded 
with the Veteran in January 2009.  The December 2008 Board 
remand specifically requested a VA examination of the back 
and VA audiology examination for purposes of rating the 
Veteran's service-connected lumbar spine and bilateral 
hearing loss.  The record does not reflect that such VA 
examinations were conducted.  Corrective actions are 
therefore indicated.  

Accordingly, the referenced issues are REMANDED directly to 
the RO for the following actions:

1.  Ascertain what response, if any, the 
Veteran provided to the AMC's January 
2009 letter requesting information 
regarding previously received treatment 
for his service-connected low back 
disability and service-connected hearing 
loss disability, and undertake any 
indicated action.  

If it cannot be determined what response 
was made, contact the Veteran and request 
that he identify all VA and non-VA health 
care providers, not already associated 
with the claims file, who have treated 
him since service for his hearing loss 
and low back disability.  He should also 
be invited to submit any additional 
evidence in his possession that may be 
relevant to the claims.  

2.  Obtain any treatment records from the 
Little Rock VA Medical Center that are 
dated since June 2007.  

3.  Afford the Veteran VA orthopedic, 
audiology,  gastrointestinal, 
respiratory, and psychiatric examinations 
in order to evaluate the nature and 
severity of his service-connected low 
back disorder and bilateral hearing loss, 
and the nature and etiology of his 
claimed GERD, sleep apnea, and depression 
or other psychiatric disorder.  Request 
that each individual examiner review the 
relevant documents in the claims file.  
Such examinations should entail, as 
applicable, a medical and psychiatric 
history, a thorough clinical or mental 
status evaluation, and any diagnostic 
testing deemed necessary by each 
examiner.  All pertinent diagnoses should 
then be set forth.   

A)  The VA orthopedic examiner should 
identify and express an opinion as to the 
severity of any orthopedic manifestations 
(including decreased range of motion and 
the presence or absence of muscle spasm, 
guarding or localized tenderness, and 
their effect upon gait and spinal 
contour) of the Veteran's back 
disability.  The examiner should conduct 
all indicated tests and studies, to 
include X-rays and range of motion 
studies expressed in degrees and in 
relation to normal range of motion.

In rendering this opinion, the examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the low back.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion.

If possible, the examiner should state 
whether the back disability has been 
productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes.

With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to include 
reflex changes, characteristic pain, and 
muscle spasm, and express an opinion as 
to their severity.  Any peripheral nerve 
or nerves involved, resulting from the 
service-connected back disorder should be 
identified and described.  Any functional 
impairment of the extremities due to the 
disc disease should be identified.

B)  The VA audiologist is asked to 
address the auditory thresholds in 
frequencies 500, 1000, 2000, 3000, and 
4000 Hertz for each ear, and the 
Veteran's speech recognition scores for 
each ear using the Maryland CNC Test.  

C)  The VA gastrointestinal examiner is 
requested to provide medical opinions as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that 
i) any currently diagnosed GERD 
originated in service or is otherwise 
attributable to service, and ii) whether 
any diagnosed GERD is related to or 
aggravated by (that is, the underlying 
disorder permanently worsened in severity 
due to) the Veteran's service-connected 
degenerative arthritis of the lumbar 
spine, including specifically, the use of 
Tolmetin Sodium for management of spinal 
arthritis.  

D)  The VA respiratory examiner is 
requested to provide medical opinions as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that 
i) any currently diagnosed sleep apnea 
originated in service or is otherwise 
attributable to service, and 
ii) whether such is related to or 
aggravated by (that is, the underlying 
disorder permanently worsened in severity 
due to) the Veteran's service-connected 
COPD.  

E)  The VA psychiatric examiner is 
requested to provide medical opinions as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that any currently diagnosed acquired 
psychiatric disorder 
i) originated in service or is otherwise 
attributable to service, and ii) whether 
such is related to or aggravated by (that 
is, the underlying disorder permanently 
worsened in severity due to) the 
Veteran's service-connected degenerative 
arthritis of the lumbar spine.  The 
examiner should express his/her agreement 
or disagreement with the other medical 
opinion(s) of record indicating causation 
or aggravation of the Veteran's 
depression by his COPD and/or spinal 
arthritis.  

Each examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship or a finding of 
aggravation; "less likely" weighs 
against the causal relationship.  

A rationale for all opinions is needed, 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance.

3.  Readjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
attorney should be provided a 
supplemental statement of the case, and 
should be given a reasonable period in 
which to respond, before the record is 
returned to the Board for further review.

The purpose of this remand is to assist the Veteran by 
developing additional evidence.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  The Veteran and his attorney have 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the AMC/RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examinations, as 
failure to do so may result in denial of the claim(s).  
38 C.F.R. § 3.655 (2009). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


